EXHIBIT 10.6

NONCOMPETITION, NONSOLICITATION AND STOCK SALE

FORBEARANCE AGREEMENT

This NONCOMPETITION, NONSOLICITATION AND STOCK SALE FORBEARANCE AGREEMENT (this
“Agreement”), dated as of January 18, 2006, is by and among Allscripts
Healthcare Solutions, Inc., a Delaware corporation (the “Parent”), John P.
McConnell (“JPM”) and McConnell Venture Partners Fund, LLC (together with JPM,
the “Shareholders”).

WHEREAS, the Shareholders are the owners of capital stock (the “Shares”) of A4
Healthcare Solutions, Inc., a North Carolina corporation (the “Company”);

WHEREAS, Parent, Quattro Merger Sub Corp., a North Carolina corporation and a
wholly-owned subsidiary of Parent (“Sub”), the Company and the shareholder
representative named therein propose to enter into an Agreement of Merger (the
“Merger Agreement”), which provides, upon the terms and subject to the
conditions thereof, for the merger of Sub with and into the Company (the
“Merger”);

WHEREAS, as an inducement to Parent and Sub to enter into the Merger Agreement,
Parent has requested that the Shareholders enter into, and in order to induce
Parent and Sub to enter into, the Merger Agreement the Shareholders have agreed
to enter into certain arrangements with respect to the Shareholders’ business
activities following the Merger; and

WHEREAS, the execution of the Merger Agreement by Parent and Sub is a
precondition for the Shareholders to receive any consideration in connection
with the Merger;

NOW, THEREFORE, in consideration of the premises, the mutual promises set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1. Effectiveness of Agreement. This Agreement shall become effective as of the
time of effectiveness of the Merger (the “Effective Time”), and this Agreement
shall terminate upon the termination of the Merger Agreement in accordance with
the terms thereof.

2. Restrictive Covenants.

2.1. Confidentiality. Each Shareholder understands and acknowledges that such
Shareholder has had access to and has learned (a) information proprietary to the
Company and the Subsidiaries with respect to the business of developing,
marketing or providing (i) clinical information software or systems, including
emergency department information systems, (ii) electronic medical records
software or systems, (iii) physician practice management software or systems,
(iv) care management solutions, (v) healthcare disaster recovery solutions, or
(vi) patient portal solutions (the “Business”) and (b) other information
proprietary to the Company and its subsidiaries, including, without limitation,
trade secrets, processes, patent and trademark applications, product
development, price, customer and supply lists, pricing and marketing plans,



--------------------------------------------------------------------------------

policies and strategies, details of client and consultant contracts, operations
methods, product development techniques, business acquisition plans and all
other confidential information with respect to the Business (collectively,
“Proprietary Information”). Each Shareholder agrees that, from and after the
Effective Time for a period of four (4) years thereafter, such Shareholder
(i) will keep confidential all Proprietary Information, (ii) will not, directly
or indirectly, disclose any Proprietary Information to any third party or use
any Proprietary Information in any way and (iii) will not, directly or
indirectly, misuse, misappropriate or exploit any Proprietary Information in any
way. The restrictions contained in this Section 2.1 shall not apply to any
information which (x) is at the Effective Time or thereafter becomes available
to the public other than as a result of a disclosure, directly or indirectly, by
the Shareholders, or (y) is required to be disclosed by applicable requirements
of law, provided that, in such event, each Shareholder shall use reasonable
efforts to give reasonable advance notice of such requirement to Parent to
enable Parent or the Company to seek a protective order or other appropriate
remedy with respect to such disclosure.

2.2. Restrictions on Competitive Activities. Each Shareholder further agrees
that, from and after the Effective Time for a period of four years thereafter,
each Shareholder shall not, directly or indirectly, (whether as principal,
agent, employee, consultant, independent contractor, partner or otherwise) own,
manage, operate, control, participate in, perform services for or otherwise
carry on a business similar to or competitive with the Business anywhere in the
United States (it being understood by the parties hereto that the Business is
not limited to any particular region because such Business has been conducted by
the Company throughout the United States and the prohibited activities may be
engaged in effectively from any location in the United States). Notwithstanding
the foregoing, nothing set forth in this Section 2.2 shall prohibit each
Shareholder from owning not in excess of two percent (2%) in the aggregate of
any class of capital stock of any corporation if such stock is publicly traded
and listed on any national or regional stock exchange or on the Nasdaq Stock
Market.

2.3. Restrictions on Solicitation; No-Hire. Each Shareholder further agrees
that, from and after the Effective Time for a period of three (3) years
thereafter, each Shareholder shall not, directly or indirectly: (a) deliberately
take any action that would interfere with (i) any contractual or customer
relationship of the Company or its Affiliates in respect of the Business or
(ii) any relationship of the Company or its Affiliates with its respective
employees in respect of the Business or (b) solicit the services of or hire (as
employee, consultant or otherwise) or seek to cause to leave the employ of the
Company or any of its Affiliates any employee of the Company during employment
of such employee by the Company or its Affiliates. For purposes of this
Agreement, “Affiliate” shall mean, with respect to any person, any other person
which directly or indirectly controls, is controlled by or is under common
control with such person. Notwithstanding the foregoing, each Shareholder shall
not be subject to the restrictions contained in this Section 2.3 with respect to
each of John McConnell, Jr., Rob Brady, Laura Brady and Faith Jennings.

2.4. Remedies. In the event any Shareholder violates any of its obligations
under this Section 2, Parent or the Company may proceed against such Shareholder
in law or in equity for such damages or other relief as a court may deem
appropriate. Each Shareholder acknowledges that a violation of this Section 2
may cause Parent or the Company irreparable

 

2



--------------------------------------------------------------------------------

harm which may not be adequately compensated for by money damages. Each
Shareholder therefore agrees that in the event of any actual or threatened
violation of this Section 2, Parent or the Company shall be entitled, in
addition to other remedies that it may have, to a temporary restraining order
and to preliminary and final injunctive relief against such Shareholder to
prevent any violations of this Section 2, without the necessity of posting a
bond. The prevailing party in any action commenced under this Section 2 shall
also be entitled to receive reasonable attorneys’ fees and court costs. It is
the intent and understanding of each party hereto that if, in any action before
any court or agency legally empowered to enforce this Section 2, any term,
restriction, covenant or promise in this Section 2 is found to be unreasonable
and for that reason unenforceable, then such term, restriction, covenant or
promise shall be deemed modified to the extent necessary to make it enforceable
by such court or agency.

3. Stock Sale Forbearance. Each Shareholder hereby covenants and agrees that,
for a period of one year beginning on the Closing Date (as defined in the Merger
Agreement), such Shareholder will not, without the prior written consent of
Parent, offer, sell, contract to sell, pledge or otherwise dispose of (or enter
into any transaction which is designed to, or might reasonably be expected to,
result in the disposition by such Shareholder or any Affiliate of such
Shareholder of), directly or indirectly, any shares of common stock, par value
$0.01 per share, of Parent (“Parent Common Stock”) acquired by such Shareholder
in connection with the Merger (the “Merger Shares”); provided, however, that if
after the six-month anniversary of the Effective Time, the closing price of
shares of Parent Common Stock is in excess of $20 per share for 10 consecutive
trading days (the “Trading Price Condition”), each Shareholder shall be entitled
to sell up to an aggregate of 5% of such Shareholder’s Merger Shares in any
three-month period commencing on the date on which the Trading Price Condition
is achieved.

4. Release. Except as set forth in the following sentence and subject to the
limitations set forth therein, each Shareholder will, and hereby does, effective
as of the Effective Time, release and forever discharge the Company, A4 Realty,
LLC, a North Carolina limited liability company (“Subsidiary”), and their
respective officers, directors, employees, Affiliates, agents and
representatives from any and all actions, suits, debts, liens, sums of money,
accounts, judgments, claims and demands whatsoever, at law or in equity, either
in contract or in tort, whether known or unknown, on account of, arising out of
or relating to any act or omission of any kind or character whatsoever of the
Company, Subsidiary or any predecessor of the Company or Subsidiary occurring on
or prior to the effective date of the Merger (the “Effective Date”) or any
operations of the Company’s, Subsidiary’s or any of their respective
predecessor’s businesses on or prior to the Effective Date, including the
calculation and payment of any and all accrued and unpaid dividends with respect
to any Shares; provided, however, that such claims shall not include claims
arising solely out of the Merger Agreement and/or any agreement, instrument, or
document being or to be executed and delivered by the Shareholder under the
Merger Agreement. Notwithstanding the foregoing, each Shareholder reserves any
rights such Shareholder may now have or ever has had in its capacity, if
applicable, as a director, officer, employee or agent of the Company or
Subsidiary to be indemnified against liabilities, or to benefit from provisions
limiting such Shareholder’s liability, to the extent provided in the Amended and
Restated Articles of Incorporation of the Company, the Company’s Bylaws or any
indemnification agreements entered into between the Company or Subsidiary and
such Shareholder.

 

3



--------------------------------------------------------------------------------

5. Notices. All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed given or delivered when delivered
personally or three (3) business days after being sent by registered or
certified mail or by private overnight courier addressed as follows:

If to Parent, to:

Allscripts Healthcare Solutions, Inc.

222 Merchandise Mart Plaza

Suite 2024

Chicago, Illinois 60654

Attention: President

with a copy to:

Sidley Austin LLP

One South Dearborn Street

Chicago, Illinois 60603

Attention: Gary D. Gerstman

if to either Shareholder to:

John P. McConnell

1108 Silver Oaks Court

Raleigh, North Carolina 27614

with a copy to:

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, North Carolina 27607

Attention: Larry E. Robbins

or to such other address as such party may indicate by a notice delivered to the
other party hereto.

6. Miscellaneous.

6.1. Amendment; Waiver. This Agreement shall not be amended, modified or
supplemented except by a written instrument signed by an authorized
representative of each of the parties hereto. No failure to exercise, and no
delay in exercising, any right, power or privilege hereunder shall operate as a
waiver thereof. No waiver of any breach of any provision of this Agreement shall
be deemed to be a waiver of any preceding or succeeding breach of the same or
any other provision.

 

4



--------------------------------------------------------------------------------

6.2. Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of any successor of Parent by
reorganization, merger or consolidation, or any assignee of all or substantially
all of Parent’s business and properties. Parent may assign its rights and
obligations under this Agreement to any of Parent’s Affiliates without the
consent of the Shareholders. Each Shareholder’s rights or obligations under this
Agreement may not be assigned by such Shareholder.

6.3. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

6.4. Jurisdiction. Each party irrevocably agrees that any action, suit or
proceeding arising out of or related to this Agreement shall be brought only in
a federal or state court located in Chicago, Illinois (and waives any objection
based on forum non conveniens or any other objection to venue therein), and the
specific choice between the foregoing shall be determined by the party
initiating such action, suit or proceeding. Each party hereto waives any right
to a trial by jury in connection with any such action, suit or proceeding.

6.5. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (as opposed to the conflicts of law
provisions) and public policy of the State of Illinois.

6.6. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

6.7. Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter of this Agreement.

*    *    *    *    *    *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.

 

ALLSCRIPTS HEALTHCARE

SOLUTIONS, INC.

By:  

/s/ Lee Shapiro

Name:   Lee Shapiro Title:   President JOHN P. MCCONNELL

/s/ John P. McConnell

John P. McConnell

MCCONNELL VENTURE PARTNERS

FUND, LLC

By:  

/s/ John P. McConnell

Name:   John P. McConnell Title:   Partner

Noncompetition, Nonsolicitation and Stock Sale Forbearance Agreement

 

6